Citation Nr: 1142092	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  08-17 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a digestive system disorder claimed as a chronic gall bladder condition.

2.  Entitlement to service connection for a digestive system disorder claimed as pancreatitis.

3.  Entitlement to service connection for a digestive system disorder claimed as duodenitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran was a member of the Army National Guard of Puerto Rico, and had periods of active duty for training (ACDUTRA), including from February 24, 1967 to July 5, 1967, and from August 4, 1990 to August 18, 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which denied the benefits sought on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A remand is necessary in this case for the following reasons.  The record shows that during a period of ACDUTRA from August 4 1990 to August 18, 1990, the Veteran was admitted on August 7, 1990, and hospitalized for digestive system complaints.  

The August 1990 private medical records of that treatment show that the Veteran reported that he was usually healthy and took no regular medications; and that on August 6, 1990, he developed mid epigastric abdominal pain, with an episode of vomiting.  In order to evaluate the etiology of the abdominal pain, nausea, and vomiting, the providers performed an esophagogastroduodenoscopy (EGD).  That procedure demonstrated that the duodenal bulb manifested scattered patchy areas of duodenitis without frank duodenal ulceration.  

The August 1990 hospital treatment records show digestive system symptoms and include assessments of acute peptic dyspepsia, rule out peptic ulcer disease; mild duodenitis in the duodenal bulb otherwise normal anatomical findings; abnormal liver function; rule out gastritis; and no enzymatic evidence of pancreatitis.  

Private treatment records in 2005 show that the Veteran was admitted in September 2005 with complaints of acute abdominal pain.  Private treatment records in October 2005 include a sonogram report containing impressions of (1) hepatomegaly; (2) gallbladder wall thickening which could be due to cholecystitis of pancreatitis; and (3) possible pancreatic neck pseudo cyst vs. other type of mass.  An associated radiology report includes findings that there appeared to be inflammation of the descending colon probably secondary to the pancreatitis; and that dilatation of the small bowel is seen suggesting paralytic ileus.  The report contains diagnoses, in part, of acute pancreatitis with pancreatic neck pseudocyst; and descending colonic inflammation probably secondary to pancreatitis.  The most recent medical evidence of treatment for digestive system symptomatology is contained in hospital records showing admissions in December 2005 and again in January 2006, for admitting diagnoses of recurrent pancreatitis and chronic relapsing pancreatic, respectively.

In summary, during a period of ACDUTRA from August 4 1990, to August 18, 1990, the Veteran was hospitalized and treated for digestive system complaints.  At that time the Veteran was found to have digestive system symptomatology assessed to include acute peptic dyspepsia, rule out peptic ulcer disease; mild duodenitis in the duodenal bulb otherwise normal anatomical findings; abnormal liver function; rule out gastritis; and no enzymatic evidence of pancreatitis.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a).  Active military, naval, or air service includes any period of ACDUTRA, as in this case, during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and (d) (2010).  ACDUTRA is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes.  38 C.F.R. § 3.6(c)(1) (2011).

In this case, the most recent medical records on file are dated in 2006.  Treatment records in 2005 indicate digestive system pathology involving the liver, gallbladder, colon, and pancreas; and most recently in 2006 the diagnosis was chronic relapsing pancreatitis.  The clinical record of the Veteran's claimed digestive system condition since the period of ACDUTRA in August 1990 reflects a complex history of symptomatology/diagnoses involving the digestive system.  Because the last record of treatment is dated in 2006, it is unclear as to what residual digestive system symptomatology, claimed as a chronic gall bladder condition, pancreatitis, and duodenitis, presently remain.  It is also not clear what relationship any presently diagnosed digestive system conditions may have with the initial digestive system diagnosis of acute duodenitis shown in treatment records of August 1990 during the period of ACDUTRA.  

In light of the foregoing, the Board finds that a VA examination is necessary to clarify what if any digestive system residual condition may remain, and to obtain an opinion as to the likelihood that any such residual condition claimed is etiologically related to the period of ACDUTRA in August 1990.  See 38 C.F.R. § 3.159 (c)(4).  Finally, as the record suggests that the Veteran may be receiving medical care for his digestive system symptomatology, on remand the RO must obtain and associate any outstanding pertinent treatment records with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate measures to obtain copies of any outstanding records of pertinent VA or private medical treatment regarding the Veteran's digestive system conditions claimed as a chronic gall bladder condition; pancreatitis; and duodenitis.

2.  Notify the Veteran that he may submit statements describing the time of onset of each claimed disability, and describing any continuity of relevant symptoms since the period of ACDUTRA from August 4 1990, to August 18, 1990 associated with his claimed digestive system conditions.  

3.  Then schedule the Veteran for appropriate examination to determine the nature, extent, onset and etiology of any current digestive system disorder to include a chronic gall bladder condition, pancreatitis, and duodenitis. 

All indicated studies should be performed, and all findings should be reported in detail in the examination report.  The claims files should be made available to and reviewed by the examiner.  In offering any requested opinions, the examiner must specifically acknowledge and comment on the Veteran's competent reports of current digestive system symptoms and continuity of symptoms since the August 4 1990, to August 18, 1990 period of ACDUTRA.  

For any chronic digestive system disorder found present, to include a chronic gall bladder condition, pancreatitis, or duodenitis, the examiner must state whether it is at least as likely as not that: 
(1) such disorder is related to or had its onset during the period of ACDUTRA from August 4 1990 to August 18, 1990; or 
(2) is proximately due to or the result of another digestive system disorder and the examiner finds that other disorder likely to be related to or having its onset during the period of ACDUTRA from August 4 1990 to August 18, 1990.

In offering these opinions, the examiner should specifically acknowledge and comment on the Veteran's report of a continuity of symptoms since the period of ACDUTRA from August 4 1990 to August 18, 1990.  The examiner should set forth a complete rationale for all findings and conclusions in a legible report.

4.  Then readjudicate the appeal.  If any benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran an opportunity to respond.  Then the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

